Citation Nr: 1411400	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  07-01 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a stomach disorder, to include peptic ulcer disease and gastrointestinal reflux disease ("GERD").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel




INTRODUCTION


The Veteran served on active duty from July 1961 to July 1965.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Chicago, Illinois, which denied the Veteran's claims.

The Board has previously considered these claims.  In March 2010, the Board remanded the claims to the RO in order to attempt to obtain additional service treatment records and post-service treatment records identified by the Veteran, as well as to afford the Veteran a VA examination.  In September 2012, the claims were again remanded for additional due process, specifically, to insure that VA's duty to assist had been satisfied.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The requested development having occurred, the Board finds there has been substantial compliance with the terms of the remand.  


FINDINGS OF FACT

1.  The Veteran is not shown by the competent and probative evidence of record to have a current seizure disorder, nor was he found to have a seizure disorder at any time since service, including during the period on appeal.

2.  The Veteran's stomach disorder is not shown by the competent and probative evidence of record to be causally related to a disease, injury or event in service, either directly or presumptively.




CONCLUSIONS OF LAW

1.  A seizure disorder was neither incurred in, nor aggravated by, active duty service and may not be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

2.  The Veteran's stomach disorder, to include peptic ulcer disease and GERD, was neither incurred in, nor aggravated by, active military service and may not be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the VA Secretary (the "Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

In this case, VA essentially satisfied the notification requirements of the VCAA by means of pre-adjudication letter, dated September 2004.  This letter afforded the Veteran notice of the types of evidence needed in order to substantiate his service connection claims, the division of responsibility between himself and VA for obtaining the required evidence, and requested that he provide any information or evidence in his possession that pertained to such claims.  38 U.S.C.A. §5103(a); 
38 C.F.R. § 3.159(b).  The claims were subsequently readjudicated in a November 2006 Statement of the Case ("SOC"), which also satisfied the requirements of Dingess by advising the Veteran of how VA determines the disability rating and effective date elements of a claim.  

      B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's available post-service VA and private treatment records and VA examination reports dated October 2011 and November 2012.  Additionally, the claims file contains the Veteran's personal statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.

Review of the October 2011 examination reports show that the examiners reviewed the pertinent evidence of record, elicited from the Veteran his history of symptomatology and treatment, performed a comprehensive examination, and provided the examination results.  Additionally, while the Board found the 2011 esophageal examination inadequate for rating purposes because further clarification from the examiner was needed, in a November 2012 report, an examiner provided clear reasons and bases for his conclusion that the Veteran does not currently have a seizure disorder and did not have one in the past.  Accordingly, the Board finds the VA examination reports, when taken as a whole, to be adequate upon which to base decisions in this case.

The Board also concludes that reasonable efforts to develop evidence for the record have been made.  Although the claims folder contains the Veteran's July 1965 service separation examination, the Veteran's active duty service personnel and treatment reports are not of record.  Under such circumstances, the Court has held that VA has a heightened obligation to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule, which states that when there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the Court has also held that there is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control, which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  There is also a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment records.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas, supra.  In addition, the Board is under a duty to advise the claimant to submit other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  The Court has held in all cases, however, that a non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting his or her assertions.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

In this case, the Veteran reported that he received treatment for an ulcer in 1962 during service at the Bethesda Naval Hospital; he did not report receiving treatment in any other location.  In the aforementioned March 2010 remand, the Board informed the Veteran that all of his service treatment records except his July 1965 separation examination were missing and that one volume of his multi-volume VA claims folder was also missing.  The Board also advised the Veteran that, in order to prevail on the issue of service connection on the merits, there must be evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veteran was further advised that lay evidence can, in some circumstances, be competent and sufficient to establish a diagnosis of a condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In an August 2010 letter, the Veteran was advised of alternate evidence, other than service treatment records, that he could submit to substantiate his claims.  See Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  In a September 2010 letter, the Veteran was advised that VA attempted to obtain these records, but they could not be located.  He was told that, if these records were in his possession, please send them to VA; the Veteran however, never responded and did not submit any additional evidence.  A November 2011 memorandum associated with the claims folder documented the aforementioned search and concluded that all obtainable evidence identified by the Veteran relative to his claim had been obtained and associated with the claims file, all procedures to obtain records had been correctly followed and exhausted, and that any further attempts would be futile.

Accordingly, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claims has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection for certain chronic diseases, such as epilepsies or peptic ulcer disease, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2012).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Veteran contends that he suffered a seizure while standing in formation during active duty service and has a current seizure disorder that is related to  service.  He also claims that he was hospitalized for stomach ulcers during service and that his current stomach conditions stem from these disorders.  

As discussed above, the claims folder only contains the Veteran's July 1965 service separation examination, which reveals no complaints about, or a diagnosis of a seizure disorder.   There is also no medical evidence that the Veteran complained of, or experienced chronic episodes of syncope in service.  Additionally, there is no medical evidence that the Veteran had a chronic gastrointestinal disorder at the time of his service separation.

Post-service treatment records show no evidence of a seizure disorder or peptic ulcer disease within one year of separation from service.  As such, service connection for a seizure disorder and/or peptic ulcer disease on a presumptive basis is not for application.

There is no evidence that the Veteran sought treatment for a stomach disorder until approximately December 2001, when a private emergency room treatment note shows that he was seen with complaints of abdominal pain and low blood pressure.  It was noted that the Veteran had a past surgical history of abdominal hernia repair three times, as well as a seizure disorder.  A CT scan revealed diffuse free fluid in the abdomen.  The Veteran underwent an emergency exploratory laparotomy, which revealed a perforated ulcer and the entire small bowel and colon incarcerated into a massive incisional hernia.  The diagnoses were bleeding perforated gastric ulcer with peritonitis and septic shock.  Several days thereafter, an esophagogastro-duodenoscopy showed erosive esophagitis.  After noting that these findings still failed to explain his bleeding, the treating physician recommended the Veteran be transferred to a higher level treatment facility.  Thereafter, he was transferred to the Hines, Illinois VA Medical Center ("VAMC") for further treatment, where a February 2002 CT scan showed a large abdominal wall hernia with increased hernia content.  

VAMC treatment records beginning in July 2002 show that the Veteran had diagnoses of chronic diarrhea and post-operative perforated gastric ulcer.  It was noted that there had been multiple attempts at repair and the Veteran was managing with an abdominal truss.  The treatment notes also show that there was a diagnosis of a seizure disorder and the Veteran was taking Gabapentin and Dilantin, although it was specifically noted that no recent seizures had been noted.  A December 2002 CT scan continued to show a right abdominal wall hernia.
   
Subsequent VAMC treatment reports show the Veteran continued to seek treatment for abdominal pain and episodes of chronic diarrhea.  During a March 2003 gastroenterology consult, it was noted that the Veteran had a past medical history of a cerebrovascular accident (stroke) in October 2001.  

In February 2005, the Veteran was afforded a gastroenterology compensation and pension examination for a separate claim of entitlement to service connection for a hernia.  The examiner diagnosed the Veteran with an abdominal wall hernia and short bowel syndrome and opined that the Veteran's gastrectomy and resulting complications of short bowel syndrome and massive ventral hernia were more likely than not related to the peptic ulcer disease he acquired during military service.

As noted above, in March 2010, the Veteran's claims were remanded by the Board for additional development, to include VA examinations for his claimed seizure disorder and peptic ulcer disease.  During the Veteran's October 2011 esophageal conditions examination, he reported having been hospitalized at Bethesda Naval Hospital around 1964 for treatment of an ulcer, and also reported his December 2001 perforated peptic ulcer surgery.  In noting that he had reviewed the complete claims folder, the examiner observed that there was no documentation to show that the Veteran had GERD symptomatology during service.  He opined that, if the Veteran did actually have such symptoms, it was more likely than not that his subsequent gastroenterological issues were related to his initial GERD in service, adding that these types of medical problems last for years and frequently worsen.

In November 2011, the Veteran was afforded a seizure disorder examination, at which time, he reported having experienced what he described as a "seizure" while standing for inspection sometime between 1962 and 1965.  He described the symptoms as his feeling tingly all over, with the blood draining out of his face and then passing out.  He said he hit his head during the fall and lost consciousness, after which, he was taken to Bethesda Naval Hospital.  He admitted, however, that the clinicians at Bethesda could find nothing wrong with him and, after 3-4 hours, subsequently discharged him.  He also said that he had experienced no further episodes of seizures.  The examiner opined that, based on his review of the claims folder, the physical examination, and the Veteran's self-reported history, it was his opinion that the Veteran did not have a seizure disorder, adding that the episode in service was clinically inconsistent with a seizure.  He further noted that the Veteran was currently taking Dilantin following what was likely a capsular stroke in 2001, but noted that there was also no documentation of seizures following the stroke.   Lastly, he opined that the Veteran did not currently have a seizure disorder or condition.

In September 2012, at the Board's request, the Veteran's claims folder was returned for a supplemental medical opinion in order to clarify the statement of the October 2011 examiner that the episode the Veteran experienced in service was inconsistent with a seizure, and to clarify whether it was at least as likely as not that any post-service diagnosis of a seizure disorder had its onset during service or is otherwise related to service.  In November 2012, another clinician reviewed the claims folder and opined that the claimed condition of seizure disorder was less likely than not incurred in, or caused by the claimed in-service event or illness.  

In this regard, he explained that review of the Veteran's claims folder, including computerized VA treatment records, revealed two events reported as a possible seizure.  The first was a treatment note from May 2003, in which the Veteran arose from bed and then collapsed back into bed, awakening 15 minutes later with urinary incontinence.  The second was during the October 2011 compensation and pension examination, when the Veteran reported that, while in service, he experienced a "seizure."  The examiner noted, however, that this event had occurred while the Veteran was standing for inspection, consisted of his feeling tingly all over, the blood draining out of his face, and his passing out and being knocked unconscious when his head hit the floor.  The Veteran had reported that the next thing he remembered was being picked up off the floor.  The examiner noted, however, that there was no witnessed seizure activity (shaking or jerking).  He further noted the Veteran's reports of having been taken to the hospital, where physicians found nothing wrong with him.  He noted that the treatment for seizures with phenytoin appears to have started after a possible stroke in September 2001, adding that it was unclear why the medication was started, since a note in the Veteran's computerized VA treatment records from March 2002 reported that no seizures had been associated with the stroke.  

He next observed that the Veteran had had a neurology consultation in January 2011 regarding a potential seizure disorder, consisting of a work-up that included a CT head scan, which demonstrated global cerebral atrophy without evidence of focal hypodensity of encephalomalacia consistent with a previous stroke and an electroencephalogram ("EEG") that demonstrated an 8 Hertz reactive background and no abnormal wave morphologies.  He also observed that it was noted that the Veteran had stopped taking phenytoin.  He said that, given the clinical history and diagnostic work-up, it was more likely than not that the Veteran does not have a seizure disorder.  He further stated that, given the positional nature of his events, syncope related to orthostatic hypotension (low blood pressure) was a more likely diagnosis than seizure.  Again, he noted that a head CT and routine EEG did not provide support for a diagnosis of seizures.  He added that, as the Veteran more likely than not does not have a seizure disorder, a seizure disorder did not have an onset during service, nor was it otherwise related to service.  He said that the December 2001 private hospital discharge summary was for a gastroenterology issue and, while seizure disorder was listed in the Veteran's past medical history, no further details were given.  He further noted that the December 2002 VA treatment note in the claims folder listed seizure disorder without recent seizure and with treatment consisting of phenytoin, but did not provide information to support a diagnosis of seizures.  Thus, the examiner reiterated his conclusion that there was no indication that the Veteran currently has a seizure disorder or ever had one in the past.  

Based on a review of the complete evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a seizure disorder and a stomach disorder, to include peptic ulcer disease and GERD.  

With respect to the Veteran's claim of entitlement to service connection for a seizure disorder, as previously discussed, in order to establish direct service connection, there must be competent medical evidence of a current disability, a disease or injury in service, and competent medical evidence linking the claimed in-service disease or injury to the current disability.  In the instant case, two VA examiners reviewed the complete evidence of record and concluded that it was less likely than not that the episode the Veteran experienced during service was a seizure, that there was no evidence that he had experienced a seizure since that time, and that he did not currently have a diagnosis of a seizure disorder.  

In addition to the medical evidence, the Board has considered the Veteran's lay reports of intermittent symptomatology since service.   Despite the absence of complaints or findings in service, the Board recognizes that the Veteran is competent to report experiencing such symptoms as syncope, and there is no reason to doubt his credibility in that regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006) (holding that the Board had erred by finding that a claimant's report of in-service psychiatric symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time).  Thus, his lay reports are entitled to some probative weight.

However, even where a veteran asserts continuity of symptomatology since service, the Court has held that generally medical evidence is ultimately required to establish "a nexus between the continuous symptomatology and the current claimed condition...."  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  However, although the Veteran is competent to report what comes to him through his senses, there has been no evidence presented that he has the medical knowledge or training that would permit him to diagnose a complex neurological condition such as a seizure disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, although the Board acknowledges the Veteran's belief that he has had a seizure disorder ever since military service, his statements in this regard are not deemed competent.  

Regarding his claim of entitlement to service connection for a stomach disorder, the Board notes that a prolonged period without complaints or symptoms of a disability can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the Veteran was not diagnosed with a stomach disorder until more than 35 years after active duty service, at which time, the findings were consistent with a perforated gastric ulcer.  There is no competent and credible evidence that he complained of, was treated for, or was diagnosed with a stomach disorder between the time he said he was treated during service in the early 1960's and his 2001 private hospital treatment.  The amount of time that passes between service and the first symptoms or treatment of record is evidence that weighs against the Veteran's claim on both a direct and presumptive basis.

The Board acknowledges that the October 2011 VA examiner found that if there were records that the Veteran had GERD symptoms in service then it would be likely that his subsequent gastrointestinal issues were related to his initial GERD in the service because these types of medical problems last for years and frequently worsen.  However, although the Veteran has reported having been treated for stomach problems claimed as an ulcer in service and having had gastrointestinal symptoms since then, the Board does not find the Veteran credible in this regard.  While the Veteran's STRs are mostly missing, his separation examination is of record and discloses no chronic gastrointestinal disorder.  Further, while there appears to be some missing claims folder records, there is no evidence that the Veteran filed a claim for an ulcer or GERD until decades following service although he claims to have had symptoms since service and clearly filed claims for numerous other claimed service-related conditions.  See, e.g., June 1998 rating decision.  In fact, service connection had been established for right hydrocele and appendectomy scar from 1975.  Further, at the time of the Veteran's December 2001 gastrointestinal surgery, there was no medical history report of a 1962 ulcer diagnosis and hospitalization, and in a March 2003 record the Veteran's past medical history, in pertinent part, only includes the 2001 peptic ulcer perforation surgery.  As such, this does not appear to be the case where a gastrointestinal disorder was diagnosed in service and continued from service through the present; therefore, the VA examiner's opinion regarding the possibility of a chronic and progressively worsening condition over time  is not supported by the record.  As such, there is no competent medical evidence to suggest that any current diagnosis of a stomach disorder is the result of, or is otherwise related to active duty service.  

While the Board has also considered the Veteran's personal statements regarding his opinion that his current stomach conditions are a result of military service, the Court has held that a claimant is competent to attest to factual matters of which he or she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Again, however, there is no evidence that he has medical knowledge or training that would permit him to either diagnose, or determine the etiology of peptic ulcer disease or GERD.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, supra.  As such, although the Board acknowledges the Veteran's belief that his current disease is the result of military service, his statements in this regard are not deemed competent.

The Board acknowledges that when determining the credibility of lay evidence, the Board cannot determine that credibility is lacking merely because there is no corroborating contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  However, in this instance, the lack of evidence chronic symptoms of a stomach disorder on separation and for several decades after service is evidence that tends to weigh against the claim.  As such the Board finds the Veteran's statements with regard to continuity of symptomatology are not credible on the basis that the overall evidence of record contradicts his contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511(1995) (credibility can be generally evaluated by showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

Concerning what is meant by the "credibility" of evidence, the Board notes that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness."  It has been termed as "the quality or power of inspiring belief. . . . Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  In arriving at the decision to deny the claims, the Board has considered the applicability of the "benefit-of-the-doubt" rule.  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  






							(Continued on the Next Page)

ORDER

Entitlement to service connection for a seizure disorder is denied.

Entitlement to service connection for a stomach disorder, to include peptic ulcer disease and GERD, is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


